UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A-1 [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2013 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 000-54918 TOUCHPOINT METRICS, INC. (Exact name of registrant as specified in its charter) California (State or other jurisdiction of incorporation or organization) 201 Spear Street, Suite 1100 San Francisco, CA 94105 (Address of principal executive offices, including zip code) (415) 526-2655 (Registrant's telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Securities registered pursuant to section 12(g) of the Act: NONE COMMON STOCK Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES [ ] NO [X] Indicate by check mark if the registrant is required to file reports pursuant to Section 13 or Section 15(d) of the Act: YES [X] NO [ ] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES[X] NO [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES[X] NO [ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large Accelerated Filer [ ] Accelerated Filer [ ] Non-accelerated Filer (Do not check if a smaller reporting company) [ ] Smaller Reporting Company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YES [ ] NO [X] State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of June 30, 2013: $0.61. At March 26, 2014, 16,081,158 shares of the registrant's common stock were outstanding. Table of Contents REASON FOR AMENDMENT The sole purpose of this Amendment to the Registrant'sAnnual Report on Form 10-K for the year ended December 31, 2013 is to respond to a comment from the SEC relating to the auditor's opinion. No other changes have been made to this Form 10-K and this Amendment has not been updated to reflect events occurring subsequent to the filing of this Form 10-K. TABLE OF CONTENTS Page PART II Item 8. Financial Statements and Supplementary Data. 4 PART IV Item 15. Exhibits and Financial Statement Schedules. 20 Signatures 22 Exhibit Index 23 -2- Table of Contents ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. TOUCHPOINT METRICS, INC. INDEX TO THE FINANCIALS Index REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F-1 FINANCIAL STATEMENTS Balance Sheets F-2 Statements of Operations F-3 Statements of Common Shareholders' Equity F-4 Statements of Cash Flows F-5 NOTES TO FINANCIAL STATEMENTS F-6 -3- Index to Financials To the Board of Directors and Stockholders Touchpoint Metrics, Inc. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANT We have audited the accompanying balance sheets of Touchpoint Metrics, Inc. ("the Company") as of December 31, 2013 and 2012 and the related statements of income, changes in stockholders' equity and cash flows for the years then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on the financial statements based on our audits. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall presentation of the financial statements. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company, at December 31, 2013 and 2012, and the results of its operations and its cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. David Lee Hillary, Jr., CPA, CITP Noblesville, Indiana March 5, 2014 5797 East 169th Street, Suite 100 Noblesville, IN 46062 317-222-1416 www.HillaryCPAgroup.com F-1 -4- Index to Financials Touchpoint Metrics, Inc. Balance Sheets December 31, Assets Current assets: Cash and cash equivalents $ $ Accounts receivable Accounts receivable-related party - Total current assets Long term assets: Property and equipment, net Capitalized software development costs, net Intangible assets, net Other assets Total assets $ $ Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ $ Accrued liabilities - Deferred revenue - Other current liabilities, accrued interest - Notes payable - Notes payable-related party - Total current liabilities Other noncurrent liabilities, accrued interest - Notes payable - Notes payable-related party - Total liabilities Commitments and contingencies Shareholders' equity: Common stock, $0 par value, 30,000,000 shares authorized, 16,081,158 and 13,132,302 shares issued and outstanding at December 31, 2013 and 2012, respectively - - Accumulated deficit ) ) Additional paid-in capital Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these statements. F-2 -5- Index to Financials Touchpoint Metrics, Inc. Statements of Operations December 31, Revenue Consulting services $ $ Products and other Total revenue Cost of goods sold Labor Services Products and other Total cost of goods sold Gross profit Expenses Salaries and wages Contract services Other general and administrative Total expenses Net operating income ) ) Interest expense ) ) Other income (expense) ) Loss before income taxes ) ) Income tax provision - - Net loss $ ) $ ) Net loss per share-basic and diluted $ ) $ ) Weighted average common shares outstanding-basic and diluted The accompanying notes are an integral part of these statements. F-3 -6- Index to Financials Touchpoint Metrics, Inc. Statements of Common Shareholders' Equity Common Stock Additional Paid in Retained Earnings (Accumulated Shares Amount Capital Deficit) Total Balance, December 31, 2011 $ - $ $ ) $ Stock based compensation-stock options - - Common stock issued - ) Net loss - - - ) ) Balance, December 31, 2012 $ - $ $ ) $ Stock based compensation-stock options - - - Common stock issued - - Net loss - - - ) ) Balance, December 31, 2013 $ - $ $ ) $ The accompanying notes are an integral part of these statements. F-4 -7- Index to Financials Touchpoint Metrics, Inc. Statements of Cash Flows December 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net income to net cash provided by operations: Depreciation and amortization Stock compensation expense Loss on disposal of assets - Impairment of intangible asset - Changes in operating assets and liabilities: Accounts receivable ) Accounts receivable, related party ) Other assets Accounts payable ) Accrued liabilities ) Accrued interest Net cash used in operating activities ) ) INVESTING ACTIVITIES Purchase of intangible assets ) - Equipment purchases ) - Capitalized software development costs ) ) Net cash used in investing activities ) ) FINANCING ACTIVITIES Proceeds from the issuance of common stock Retained earnings - ) Net cash provided by financing activities Increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of these statements. F-5 -8- Index to Financials TOUCHPOINT METRICS, INC. NOTES TO THE FINANCIAL STATEMENTS DECEMBER 31, 2013 Note 1: Organization and Basis of Presentation Touchpoint Metrics, Inc. (the "Company") is a for profit corporation established under the corporation laws in the State of California, United States of America on December 14, 2001. The corporation operated as The Innes Group, Inc., dba MCorp Consulting until filing a Certificate of Amendment to the Articles of Incorporation renaming the company Touchpoint Metrics, Inc., effective October 18, 2011. The Company develops and delivers technology-enabled products and services that improve customer experience management capabilities for corporations. Their focus assists companies who wish to improve business performance by measuring and transforming the ways they interact with customers. The Company services a wide variety of industries and customer size. Note 2: Summary of Significant Accounting Policies The financial statements of the Company are presented on the accrual basis. The significant accounting policies followed are described below to enhance the usefulness of the financial statements to the reader. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America. This requires management to make estimates and assumptions that affect the reported amounts and disclosures at the date of the financial statements and during the reporting period. Actual results could differ from those estimates. Cash and Cash Equivalents Cash and cash equivalents are comprised of highly liquid investments with original maturity dates of less than three months that are not reported as investments. While the Company may maintain cash and cash equivalents in bank deposit accounts, which at times exceed Federal Deposit Insurance Corporation insured limits, they have not experienced any losses in such accounts. Portions of the bank deposit accounts are held in Canadian banks on a Canadian and US Dollar basis. The balances in these accounts at times exceed Canada Deposit Insurance Corporation insured limits. They have not experienced any losses in these accounts. Management believes it is not exposed to any significant credit risk on cash and cash equivalents. Fair Value of Financial Instruments Effective July 1, 2009, the Company adopted Accounting Standards Codification Topic 820, Fair Value Measurements (ASC 820). ASC 820 defines fair value, establishes a framework for measuring fair value, and expands disclosures about fair value measurements. ASC 820 defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. ASC 820 also establishes a fair market hierarchy, which requires the Company to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. The standard describes three levels based on the reliability of the inputs to determine the fair value: F-6 -9- Index to Financials Level 1, defined as inputs such as unadjusted quoted prices in active markets for identical assets or liabilities; Level 2, defined as inputs other than quoted prices in active markets that are either directly or indirectly observable; and Level 3, defined as unobservable inputs for use when little or no market data exists, therefore requiring an entity to develop its own assumptions. The Company's financial instruments consist of cash, accounts receivable, accounts payable and notes payable. The carrying amount of cash, accounts receivable and accounts payable approximates fair value because of the short-term nature of these items. The fair value of the Company's note payable approximates book value as of December 31, 2012 and December 31, 2011. We measure property, plant and equipment, at fair value on a nonrecurring basis. Property, Improvements, and Depreciation Property and equipment are stated at cost or estimated historical cost through appraisal. Betterments, renewals, and extraordinary repairs over $1,000 that extend the life of the assets are capitalized; other repairs and maintenance are expensed. The cost and accumulated depreciation applicable to assets retired are removed from the accounts, and the gain or loss on disposition is recognized as other income or expense. Depreciation and amortization is computed on the straight line method over the applicable estimated depreciable life as follows: Depreciable Asset Class Depreciable Life Real Property Improvements 15-Years Computer Equipment 5-Years Furniture and Fixtures 7-Years Leasehold Improvements 15-Years Machinery and Equipment 7-Years Software Development Costs Costs for the development and delivery of the SaaS technology are capitalized once planning is completed and technological feasibility is established.Costs incurred during the operating stage of the software application relating to upgrades and enhancements are capitalized to the extent that they result in the extended life of the product. All other costs are expensed as incurred. Capitalized costs include only direct external costs of materials and services as well as compensation and benefits for employees directly associated with the software project. Such amounts are included in the accompanying balance sheets under the caption "capitalized software development costs." Intangibles Intangible assets include an online media asset, title and interest in a LinkedIn group, and fully amortized organization costs. The online media asset is periodically reviewed for impairment indicators and tested for recoverability whenever events or changes in circumstances indicate the carrying amount may not be recoverable. An impairment loss, if any, would be measured as the excess of the carrying value over the fair value determined by discounted future cash flows. F-7 -10- Index to Financials Revenue Recognition Products The company has added SaaS (Software as a Service) technology to its offerings. SaaS is a subscription based offering that includes nonrefundable setup fees, subscription fees, professional services, and consulting fees related to implementation, customization, configuration, training, and other value added services. The company accounts for multiple-element arrangements by following ASC 605-25, Revenue Recognition: Multiple-Element Arrangements, as amended by Accounting Standards Update (ASU) 2009-13, Multiple-Deliverable Revenue Arrangements. At the inception of the arrangement, and again as each element is delivered, the company evaluates all deliverables in the offering to determine whether they represent separate units of accounting based on the following criteria: 1) the items have value to the customer on a standalone basis and 2) if the arrangement includes a general right of return relative to the delivered item, delivery or perfor­mance of the undelivered item or items is considered probable and substantially in the control of the company. The company determines the relative selling price for a deliverable based on vendor-specific objective evidence of selling price ("VSOE"), if available, third-party evidence ("TPE"), if VSOE is not available; and best estimate of selling price ("BESP"), if neither VSOE nor TPE is available. VSOE. The company determines VSOE based on historical pricing and discounting practices for the specific solution when sold separately. In determining VSOE, it is required that a substantial majority of the selling prices for these services fall within a reasonably narrow pricing range. Due to the introduction of new services, the non-refundable set-up fee and the SaaS subscription have not been not historically priced. As a result, VSOE has been used to allocate the selling price of deliverables in limited circumstances. TPE. When VSOE cannot be established for deliverables in multiple element arrangements, the company applies judgment with respect to whether it can establish selling price based on TPE. TPE is determined based on competitor prices for similar deliverables when sold separately. It has been determined that TPE is not a practical alternative due to differences in service offerings compared to other parties and the availability of relevant third-party pricing information. BESP. When the company is unable to establish selling price using VSOE or TPE, BESP is used to determine selling price of significant deliverables. The objective of BESP is to determine the price at which the company would transact a sale if the service were sold on a stand-alone basis. The process for determining BESP for deliverables without VSOE or TPE involves management's judgment. BESP is determined by considering overall pricing objectives and market conditions. Significant pricing practices taken into consideration include the company's discounting practices, the size and volume of transactions, the customer demographic, and market strategy. If the facts and circumstances underlying the factors considered change or should future facts and circumstances lead the company to consider additional factors, BESPs could change in future periods. The guidance of SEC Codification of Staff Accounting Bulletins Topic 13(A)(3)(f) is followed in accounting for nonrefundable setup fees.Each of the revenue areas relating to the SaaS offering may or may not be sold as part of a sale to a customer, with the exception of the nonrefundable set-up fee and SaaS technology subscription. Each of the items, except for the set-up fee and SaaS technology subscription, can and often are sold separately and will have value to a customer on a standalone basis. The nonrefundable set-up fee and the SaaS subscription are the only two revenue streams that do not exist without each other. The subscription and services provided are essential to the customer receiving the expected benefit of the set-up fee.Therefore, the set-up fee is earned and recognized as the related services are delivered and performed over the term of the subscription. SaaS subscriptions are sold with three payment options. The subscription can be paid annually, quarterly, or monthly and are all payable prior to services being provided. The company determines fair value for the individual elements in these arrangements as the estimated relative selling price charged for each individual element when sold on a standalone basis. F-8 -11- Index to Financials As payments are received, the revenue is reported as unearned revenue on the balance sheet and recognized at the end of each monthly period as service is provided.The company measures and allocates the arrangement consideration to the individual elements based on the relative estimated selling price of each item as sold on a standalone basis. The non-refundable setup fees are recognized over the term of the initial subscription period. The professional services and consulting fees included in the offering follow the same revenue recognition process as the consultation and research services. Subscription agreements provide service-level commitments of 99.5% uptime per period, excluding scheduled maintenance and any unavailability caused by defined circumstances beyond reasonable control. Failure to meet this availability commitment requires a credit to qualifying customers equal to the value of the time unavailable, up to a maximum of one month of subscription fees. Reserves equal to the maximum potential credits are recorded on the balance sheet and are treated as a reduction in revenue. Revenue is recorded net of applicable sales, use, and excise taxes. Professional Services Revenues are primarily derived from professional and software-enabled consulting services. Engagements normally span a period of 45 to 120 days in duration and may be fixed price or, less commonly, time and materials engagements. The company typically enters into engagements with one of two contracted payment arrangements. The contracts call for a deposit to be made at the time of contract signing and payment as project milestones are achieved, or no deposit is made and payment as project milestones are achieved. For engagements where a deposit is received, the company reports the deposit amount as unearned revenue on the balance sheet. Revenue is recognized and reported as project milestones are achieved and accepted by the customer for fixed price contracts. The revenue for production and product sales are recognized as incurred. Time and material engagements are not common for the company, but when such an engagement is entered into, contractual terms are arranged that provide for the company to submit periodic invoices to the customer as per the contract terms for the time and materials used during the period for the customer's benefit. The contracts will generally specify the rate for specific types of functions to be performed. Reimbursed Expenses We classify reimbursed expenses in both other revenues and cost of goods sold in our consolidated statements of income. Other revenue is earned from reimbursable expense revenues that are incidental to the consultation and research efforts. The project related expenses consist of costs incurred by the Company on behalf of the customer. This will generally consist of travel costs or products and services purchased as a convenience for the customer. Income Taxes Income taxes are accounted for using the asset and liability method as prescribed by ASC 740 "Income Taxes." Under this method, deferred income tax assets and liabilities are recognized for the future tax consequences attributable to temporary differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Deferred income tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which these temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. A valuation allowance would be provided for those deferred tax assets for which if it is more likely than not that the related benefit will not be realized. F-9 -12- Index to Financials A full valuation allowance has been established against all net deferred tax assets as of December 31, 2013 based on estimates of recoverability. While the Company has optimistic plans for its business strategy, we determined that such a valuation allowance was necessary given the current and expected near term losses and the uncertainty with respect to our ability to generate sufficient profits from our business model. Note 3: Recent Accounting Pronouncements In December 2011, the FASB issued ASU 2011-11, Disclosures about Offsetting Assets and Liabilities, ("ASU 2011-11"). ASU 2011-11 requires an entity to disclose both gross information and net information about both instruments and transactions eligible for offset in the statement of financial position and instruments and transactions subject to an agreement similar to a master netting arrangement. ASU 2011-11 is effective for annual reporting periods beginning on or after January 1, 2013, and interim periods within those annual periods. Retrospective disclosure is required for all comparative periods presented. The adoption of ASU 2011-11 did not have a material impact on the Company's financial statements. In October 2012, the FASB issued ASU No. 2012-04, Technical Corrections and Improvements, ("ASU 2012-04"). This update includes source literature amendments, guidance clarification, reference corrections and relocated guidance affecting a variety of topics in the Codification. The update also includes conforming amendments to the Codification to reflect ASC 820's fair value measurement and disclosure requirements. The amendments in this update that will not have transition guidance are effective upon issuance. The amendments in this update that are subject to the transition guidance will be effective for fiscal periods beginning after December 15, 2012. The adoption of ASU 2012-04 did not have a material impact on the Company's financial statements. In January 2013, the FASB issued ASU No. 2013-01, Balance Sheet (Topic 210): Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities ("ASU 2013-01"). This update clarifies that ordinary trade receivables and receivables are not in the scope of ASU No. 2011-11, Balance Sheet (Topic 210): Disclosures about Offsetting Assets and Liabilities ("ASU 2011-11"). Specifically, ASU 2011-11 applies only to derivatives, repurchase agreements and reverse purchase agreements, and securities borrowing and securities lending transactions that are either offset in accordance with specific criteria contained in the FASB Accounting Standards Codification or subject to a master netting arrangement or similar agreement. The Company is required to apply the amendments in ASU 2013-01 beginning January 1, 2013. The adoption of ASU 2013-01 by the Company did not have a material impact on the consolidated financial statements. In February 2013, the Financial Accounting Standards Board issued Accounting Standards Update, or ASU, 2013-02, Comprehensive Income (Topic 220), Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income. This update requires companies to provide information regarding the amounts reclassified out of accumulated other comprehensive income by component. In addition, companies are required to present, either on the face of the statement where net income is presented or in the accompanying notes, significant amounts reclassified out of accumulated other comprehensive income by the respective line items of net income. ASU 2013-02 is effective for annual reporting periods beginning on or after December 15, 2012, and interim periods within those annual periods. ASU 2013-02 was adopted January 1, 2013 and did not have a significant impact on our financial statements. In July 2013, the FASB issued Accounting Standards Update No.2013-11, Income Taxes (Topic 740) ("ASU 2013-11"), which requires the financial statement presentation of an unrecognized tax benefit in a particular jurisdiction, or a portion thereof, as a reduction to a deferred tax asset for a net operating loss ("NOL") carryforward, a similar tax loss, or a tax credit carryforward, unless the uncertain tax position is not available to reduce, or would not be used to reduce, the NOL or carryforward under the tax law in the same jurisdiction; otherwise, the unrecognized tax benefit should be presented as a gross liability and should not be combined with a deferred tax asset. ASU 2013-11 is effective for interim and annual periods beginning after December15, 2013. We are currently evaluating the impact of this guidance on our consolidated financial position, results of operations, and cash flows. F-10 -13- Index to Financials Note 4: Property and Equipment Property and equipment consist of: December 31, December 31, Computers and hardware $ $ Software Equipment Furniture Leasehold improvements - Land Land improvements Less: accumulated depreciation ) ) $ $ Depreciation expense incurred during the twelve months ended December 31, 2013 and 2012 was $3,620 and $7,730, respectively. During the twelve months ended December 31, 2013, the company disposed of leasehold improvements with a net book value of approximately $62,900, which was written off as the lease term of the subject property had been terminated. Note 5: Stock-Based Compensation The Company's stock-based compensation program was established in 2008. Plan Shares cannot exceed 30% of any outstanding issue or 2,500,000 shares, whichever is the lower amount. All stock option grants have an exercise price equal to the fair market value of our common stock on the date of grant and have a 10-year term. In order to calculate the fair value of stock options at the date of grant, we use the Black-Scholes option pricing model. The volatility used was based on historical volatility of similar sized companies due to lack of historical data of the Company's stock price. The expected term was determined based on the simplified method outlined in Staff Accounting Bulletin No. 110. The risk-free interest rate for periods within the contractual life of the option is based on the U.S.Treasury yield curve in effect at the time of grant. The company currently has three active option commitments. The first option commitment was granted February 7, 2011 with an option for 300,000 shares at an exercise price of $0.35. The options have a graded vesting schedule and a ten-year term. The second grant date was on September 3, 2013 with an option for 300,000 shares at an exercise price of $0.40. These options have a graded vesting schedule and a ten-year term. The third option commitment was granted November 25, 2013 with an option for 80,000 shares at an exercise price of $0.50. The options have a graded vesting schedule and a ten-year term. At December 31, 2013, 240,000 stock options were exercisable and $43,523 of total compensation cost related to vested share-based compensation grants had been recognized. Unrecognized compensation expense from stock options was $93,277 at December 31, 2013, which is expected to be recognized over a weighted-average vesting period of 1.56 years beginning January 1, 2014. F-11 -14- Index to Financials The following table summarizes our stock option activity for the twelve months ended December 31, 2013: Number of Shares Weighted Avg EP per Share Weighted Avg Remaining Contractual Term (Yrs) Aggregate Intrinsic Value Outstanding at December 31, 2012 $ Granted $ Exercised — — Forfeited or expired ) $ Outstanding at December 31, 2013 $ $ Fully vested and expected to vest at December 31, 2013 $ $ Non-exercisable at December 31, 2013 $ $ The following assumptions were used to calculate weighted average fair values of the options granted in the twelve months ended December 31, 2013 and 2012: For the Twelve Months Ended December 31, Option Grant 1 Option Grant 2 Expected life (in years) - Risk-free interest rate % % - Volatility % % - Dividend yield - - - Weighted average grant date fair value per option granted $ $ - Note 6: Concentrations The Company sells services to a broad range of clients under various terms. The mix of clients ranges from start-ups to Fortune 500 companies across multiple industries. Sales are concentrated among a few large clients. For the twelve months ended December 31, 2013 and 2012, the percentage of sales and the concentrations are as follows: Largest client % % Second largest client % % Third largest client % % Next three largest clients % % All other clients % During 2012, the Company entered a consulting services agreement with mfifty, which is a related party. The President of the Company is also an owner of mfifty. During the twelve months ended December 31, 2013 and 2012, the company earned consulting revenues of approximately $0 and $51,632, respectively, from this related party. Sales are made without collateral and the credit-related losses have been insignificant or non-existent. Accordingly, there is no provision made to include an allowance for doubtful accounts. F-12 -15- Index to Financials Note 7: Capitalized Software Development Costs Costs incurred to develop Software as a Service (SaaS) technology consist of external direct costs of materials and services and payroll and payroll-related costs for employees who directly devote time to the project. Research and development costs incurred during the preliminary project stage were expensed as incurred. Capitalization begins when technological feasibility is established. Costs incurred during the operating stage of the software application relating to upgrades and enhancements are capitalized to the extent that they result in the extended life of the product. All other costs are expensed as incurred. Amortization of software development costs commences when the product is available for general release to customers. The capitalized costs are amortized on a straight line basis over the three year expected useful life of the software. Capitalized software development costs, net of amortization, were $164,480 and $188,371 as of December 31, 2013 and 2012, respectively. Amortization expense incurred during the twelve months ended December 31, 2013 and 2012 was $54,827 and $0, respectively. Note 8: Intangible Assets Intangibles as of December 31, 2013, consist of the following: Gross Accumulated Amortization Impairment Net Book Value PetroPortfolio $ $ $ ) $ LinkedIn group ) - Organization costs ) - - Total intangibles $ $ ) $ ) $ Amortization of identifiable intangible assets was $625 and $0 for the twelve months ended December 31, 2013 and 2012, respectively. At year end, management identified impairment indicators and performed tests for recoverability resulting in values less than the PetroPortfolio asset's carrying amount. A resulting charge for impairment of $17,537 was based on management's review of these analyses, and the balance at December 31, 2013 accurately represents management's opinion of current value. There was no impairment of intangible assets during the year ended December 31, 2012. Note 9: Commitments and Contingencies Leases The Company leases one facility in northern California under an operating lease that expires in 2016. Rent expense under operating leases was $22,896 and $21,716 for the twelve months ended December 31, 2013 and 2012. As of December 31, 2013, the estimated future payments under this operating lease (including rent escalation clauses) for each of the next five years is as follows: $ - - Total minimum lease payments $ F-13 -16- Index to Financials Purchase Obligations The Company has entered into non-cancelable service contracts related to SaaS licenses and access to marketing research services which expire in the year ended December 31, 2014. As of December 31, 2013, future payments under these contractual obligations were as follows: $ - Total purchase obligations $ Legal Matters The Company has no known legal issues pending. Note 10: Debt On September 16, 2011, a $100,000 CDN note was executed with Brad Holland, a 2.67% shareholder. The note is structured to incur a balloon payment of the principal and 4% APR non-compounding accrued interest on its maturity date of September 16, 2014. As of December 31, 2013, principal and accrued interest was $100,000 and $9,000, respectively. On September 7, 2011, a $50,000 USD note was executed with McLellan Investment Corporation, an unrelated party. The note is structured to incur a balloon payment of the principal and 4% APR non-compounding accrued interest on its maturity date of September 7, 2014. As of December 31, 2013, principal and accrued interest was $50,000 and $4,500, respectively. Note 11: Shareholders' Equity On July 2, 2013 the Company completed a private placement of 2,948,856 restricted shares of common stock for a purchase price of $0.35 per share. The Company received aggregate gross proceeds of $1,032,100 from the private placement. Note 12: Interest Expense Interest expense consists of interest on the Company's debt, short-term promissory note, and credit card balances. Interest expense was $12,156 and $10,982 for the twelve months ended December 31, 2013 and 2012, respectively. Note 13: Advertising Expenses Advertising is expensed as incurred. Advertising expense incurred during the twelve months ended December 31, 2013 and 2012, was $14,024 and $16,130 respectively. F-14 -17- Index to Financials Note 14: Income Taxes Income taxes are summarized as follows for the year ended December 31, 2013: December 31, 2013 Current benefit $ ) Deferred benefit Net income tax (benefit) expense $ - A full valuation allowance has been established for deferred tax assets based on a "more likely than not" threshold. The ability to realize deferred tax assets depends on our ability to generate sufficient taxable income within the carry forward periods provided in the tax law. While the Company's statutory tax rate is 35%, its effective tax rate is 0% due to the effects of the valuation allowance described above. The Company does not have any material uncertainties with respect to its provisions for income taxes. Note 15: Net Loss per Share Net loss per share was computed by dividing the net loss by the weighted average number of common shares outstanding during the period. The weighted average number of shares was calculated by taking the number of shares outstanding and weighting them by the amount of time that they were outstanding. For the twelve months ended December 31, 2013 and 2012, the assumed exercise of share options are anti-dilutive due to the Company's net loss and are excluded from the determination of net loss per share – basic and diluted. Accordingly, net loss per share basic and diluted are equal in all periods presented. The computations for basic and diluted net loss per share are as follows: Year Ended December 31, Net loss $ ) $ ) Basic and diluted weighted average common shares outstanding Net loss per share Basic and diluted $ ) $ ) Note 16: Related Party Transactions The Company has a related party transaction involving a significant shareholder. The nature and details of the transaction are described in Note 10. The Company also has two related party transactions with its President, the nature, description and details of the transaction are described in Note 6 and this note. IREMCO, a controlling shareholder, provides the company with office space on a month-to-month basis at no charge under a verbal agreement. The office space was vacant and not in use by IREMCO. This space provides the company with office space in Canada and will be eliminated if IREMCO has a need for the space. On January 31, 2013, the Company entered into an agreement with Michael Hinshaw, President, to loan $25,000 to the Company. The loan was a non-convertible Promissory Note with an interest rate of 3.25%. The note was structured to incur a balloon payment of the principal and non-compounding accrued interest. Interest began accruing on the unpaid balance thirty (30) days from the date of the note. The note was paid in full in August, 2013. F-15 -18- Index to Financials Note 17: Going Concern The accompanying financial statements and notes have been prepared assuming that the Company will continue as a going concern. For the year ended December 31, 2013, the Company had a net loss of $715,656. In addition, the Company had a net loss of $306,948 for the year ended December 31, 2012. These circumstances result in substantial doubt as to the Company's ability to continue as a going concern. The Company's ability to continue as a going concern is dependent upon the Company's ability to generate sufficient revenues to operate profitably or raise additional capital through debt financing and/or through sales of common stock. The failure to achieve the necessary levels of profitability or obtain the additional funding would be detrimental to the Company. The financial statements do not include any adjustments relating to the recoverability and classification of recorded assets, or the amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. F-16 -19- Table of Contents PART IV ITEM 15.EXHIBITS AND FINANCIAL STATEMENT SCHEDULES. Incorporated by reference Filed Exhibit Document Description Form Date Number herewith Articles of Incorporation (12/14/2001). S-1 4/25/12 Amended Articles of Incorporation (4/08/2006). S-1 4/25/12 Amended Articles of Incorporation (10/17/2011). S-1 4/25/12 Amended and Restated Bylaws. S-1 4/25/12 Specimen Stock Certificate. S-1 4/25/12 Lease Agreement for San Anselmo office. S-1 4/25/12 Lease Agreement for North Carolina office. S-1 4/25/12 Lease Agreement for San Francisco office. S-1 4/25/12 Deed covering Lake County Real Property. S-1 4/25/12 Stock Option Plan. S-1 4/25/12 Promissory Note – McLellan Investment Corporation. S-1/A-2 7/24/12 Promissory Note – Brad Holland. S-1/A-2 7/24/12 Employment Agreement – Lynn Davison. S-1/A-3 9/12/12 Services Agreement with mfifty dated March 2, 2012. S-1/A-3 9/12/12 Share Option Plan with Lynn Davison dated September 3, 2013. 10-Q 11/14/13 Lease Extension Agreement with Annette Kaufman Survivor Trust dated February 26, 2013. 10-K 3/31/14 Independent Contractor Agreement with Ashley Garnot dated August 1, 2013. 10-K 3/31/14 Non-Disclosure Agreement with Ashley Garnot dated August 1, 10-K 3/31/14 Statement of Work with Ashley Garnot dated August 1, 2013. 10-K 3/31/14 Master Services Agreement with Progress Software Corporation dated December 6, 2013. 10-K 3/31/14 Statement of Work (Schedule A) with Progress Software dated December 6, 2013. 10-K 3/31/14 Statement of Work 2 with Ashley Garnot dated February 2, 2014. 10-K 3/31/14 -20- Table of Contents Endorsement and Market Agreement with Western Independent Bankers' Service Corporation, dated March 17, 2014. 10-Q 08/01/14 Lease with Four Keys dated June 5, 2014. 10-Q 08/01/14 Statement of Work with lululemon athletica Canada inc. dated June 12, 2014. 10-Q 11/05/14 Statement of Work with Microsoft Corporation dated August 28, 10-Q 11/05/14 Statement of Work with NuVision Federal Credit Union dated August 15, 2014. 10-Q 11/05/14 Code of Ethics. 10-K 3/27/13 Certification of Principal Executive and Principal Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. X Certification of Chief Executive and Chief Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. X Letter to the Shareholders. 8-K 4/04/14 101.INS XBRL Instance Document. 10-Q 11/05/14 101.INS 101.SCH XBRL Taxonomy Extension – Schema. 10-Q 11/05/14 101.SCH 101.CAL XBRL Taxonomy Extension – Calculations. 10-Q 11/05/14 101.CAL 101.DEF XBRL Taxonomy Extension – Definitions. 10-Q 11/05/14 101.DEF 101.LAB XBRL Taxonomy Extension – Labels. 10-Q 11/05/14 101.LAB 101.PRE XBRL Taxonomy Extension – Presentation. 10-Q 11/05/14 101.PRE -21- Table of Contents SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this amended report has been signed on its behalf by the undersigned, thereunto duly authorized on this 16th day of December, 2014. TOUCHPOINT METRICS, INC. (the "Registrant") BY: MICHAEL HINSHAW Michael Hinshaw Principal Executive Officer, Principal Accounting Officer, Principal Financial Officer, Treasurer and a member of the Board of Directors Pursuant to the requirements of the Securities Exchange Act of 1934, this amended report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Signature Title Date MICHAEL HINSHAW President, Principal Executive Officer, December 16, 2014 Michael Hinshaw Treasurer, Principal Financial Officer, Principal Accounting Officer and a Director ASHLEY GARNOT Director December 16, 2014 Ashley Garnot -22- Table of Contents EXHIBIT INDEX Incorporated by reference Filed Exhibit Document Description Form Date Number herewith Articles of Incorporation (12/14/2001). S-1 4/25/12 Amended Articles of Incorporation (4/08/2006). S-1 4/25/12 Amended Articles of Incorporation (10/17/2011). S-1 4/25/12 Amended and Restated Bylaws. S-1 4/25/12 Specimen Stock Certificate. S-1 4/25/12 Lease Agreement for San Anselmo office. S-1 4/25/12 Lease Agreement for North Carolina office. S-1 4/25/12 Lease Agreement for San Francisco office. S-1 4/25/12 Deed covering Lake County Real Property. S-1 4/25/12 Stock Option Plan. S-1 4/25/12 Promissory Note – McLellan Investment Corporation. S-1/A-2 7/24/12 Promissory Note – Brad Holland. S-1/A-2 7/24/12 Employment Agreement – Lynn Davison. S-1/A-3 9/12/12 Services Agreement with mfifty dated March 2, 2012. S-1/A-3 9/12/12 Share Option Plan with Lynn Davison dated September 3, 2013. 10-Q 11/14/13 Lease Extension Agreement with Annette Kaufman Survivor Trust dated February 26, 2013. 10-K 3/31/14 Independent Contractor Agreement with Ashley Garnot dated August 1, 2013. 10-K 3/31/14 Non-Disclosure Agreement with Ashley Garnot dated August 1, 10-K 3/31/14 Statement of Work with Ashley Garnot dated August 1, 2013. 10-K 3/31/14 Master Services Agreement with Progress Software Corporation dated December 6, 2013. 10-K 3/31/14 Statement of Work (Schedule A) with Progress Software dated December 6, 2013. 10-K 3/31/14 Statement of Work 2 with Ashley Garnot dated February 2, 2014. 10-K 3/31/14 -23- Table of Contents Endorsement and Market Agreement with Western Independent Bankers' Service Corporation, dated March 17, 2014. 10-Q 08/01/14 Lease with Four Keys dated June 5, 2014. 10-Q 08/01/14 Statement of Work with lululemon athletica Canada inc. dated June 12, 2014. 10-Q 11/05/14 Statement of Work with Microsoft Corporation dated August 28, 10-Q 11/05/14 Statement of Work with NuVision Federal Credit Union dated August 15, 2014. 10-Q 11/05/14 Code of Ethics. 10-K 3/27/13 Certification of Principal Executive and Principal Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. X Certification of Chief Executive and Chief Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. X Letter to the Shareholders. 8-K 4/04/14 101.INS XBRL Instance Document. 10-Q 11/05/14 101.INS 101.SCH XBRL Taxonomy Extension – Schema. 10-Q 11/05/14 101.SCH 101.CAL XBRL Taxonomy Extension – Calculations. 10-Q 11/05/14 101.CAL 101.DEF XBRL Taxonomy Extension – Definitions. 10-Q 11/05/14 101.DEF 101.LAB XBRL Taxonomy Extension – Labels. 10-Q 11/05/14 101.LAB 101.PRE XBRL Taxonomy Extension – Presentation. 10-Q 11/05/14 101.PRE -24-
